Citation Nr: 1108149	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas, which, in part, denied service connection for irritable bowel syndrome.

A video conference hearing was held in May 2007 with the Veteran in Wichita, Kansas, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This matter was previously remanded by the Board in January 2008 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Initially, the Board notes that the Veteran's Form DD 214, as well as additional personnel and service treatment records associated with the claims file, reflect that the Veteran served aboard the USS Niagara Falls from at least January 1990 through February 1991.  Documents from the U.S. Naval Historical Center's website reflect that the USS Niagara Falls participated in Operation Desert Storm beginning in January 1990.  Therefore, the record establishes that the Veteran served in the Southwest Asia Theater during the Persian Gulf War, and his status as a "Persian Gulf veteran" is conceded.  See also June 9, 2010, RO Deferred Rating Decision.  However, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

Under 38 C.F.R. § 3.317, which governs compensation for certain disabilities due to undiagnosed illnesses, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability.  38 C.F.R. § 3.317(a)(1).  Irritable bowel syndrome, as a medically unexplained chronic multisymptom illness, is a qualifying disability.  38 C.F.R. § 3.317(a)(2)(i)(B).  Under this section, a chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Veteran was afforded a VA examination in December 2010.  Based on a review of the claims file and a history provided by the Veteran, the examiner concluded that the Veteran's irritable bowel syndrome was a diagnosable chronic multisymptom illness with a partially explained etiology, noting that the Veteran had a polyp removed in September 2010.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the December 2010 VA examination report is deficient in two ways.  First, the examiner does not provide a rationale or explanation for his conclusion that the Veteran's irritable bowel syndrome was a diagnosable chronic multisymptom illness with a partially explained etiology.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Second, the examiner does not comment on whether the Veteran's current irritable bowel syndrome is related to gastrointestinal complaints in service.  The Veteran seen in July 1990 for coughing, chills, and an episode of vomiting.  He was diagnosed with a possible viral syndrome.  He was seen again in January 1991 for complaints of an upset stomach.  He was assessed with possible viral gastroenteritis.

Therefore, on remand, the case should be forwarded to the December 2010 VA examiner for a supplemental opinion.  The examiner should explain his conclusion that irritable bowel syndrome was a diagnosable chronic multisymptom illness with a partially explained etiology, and provide an additional opinion addressing the relationship, if any, between the Veteran's current irritable bowel syndrome and documented complaints in service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the December 2010 VA examination in this case.  Upon review, he should provide a supplemental opinion explaining the basis for his conclusion that irritable bowel syndrome was a diagnosable chronic multisymptom illness with a partially explained etiology, to include specifying the etiology which partially explains the Veteran's condition.

The examiner should also provide an opinion as to whether it is at least as likely as not that current irritable bowel syndrome is related to documented gastrointestinal complaints in service.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to identify the etiology, if any, of the Veteran's irritable bowel syndrome, and provide an opinion as to whether it is at least as likely as not that current irritable bowel syndrome is related to documented gastrointestinal complaints in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that current irritable bowel syndrome is related to documented gastrointestinal complaints in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


